Title: To George Washington from William Powell, 25 September 1793
From: Powell, William
To: Washington, George


          
            Sir
            New Haven Septr 25th 1793
          
          Inclosed I have the Honor of forwarding you, the address of a number of the principle
            Merchants, Traders & other respectable Inhabitants of this City, in my favor for the
            Office of Collector of this district, who’s credibility will bear examination. I have the honor to be with the highest respect Sir Your most
            Obedient & most humble Servant
          
            Willm Powell
          
        